 Case: 2:19-cv-01453-GCS-KAJ Doc #: 13 Filed: 09/10/19 Page: 1 of 1 PAGEID #: 80



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


CARLA HOOVER, et al.,

                       Plaintiffs,

       v.                                             Civil Action 2:19-cv-1453
                                                      Judge George C. Smith
                                                      Magistrate Judge Jolson
STEVEN G. ROSSER, et al.,


                       Defendants.

                                             ORDER


       As of the date of the first pretrial conference, the City of Columbus had not yet been joined

as a defendant. (Doc. 11 at 2). The Court directed the parties to notify the Undersigned by July

24, 2019, regarding this issue. (Id.). Plaintiff, without notifying the Court first, filed an amended

on September 9, 2019. (Doc. 12). Under the Federal Rules of Civil Procedure, Plaintiff should

have moved for leave to amend the complaint. The Court, however, understands that Defendants

do not oppose the amended complaint and as a result, the Court will accept the document, (Doc.

12), as the amended complaint in this matter.

       IT IS SO ORDERED.



Date: September 10, 2019                              /s/ Kimberly A. Jolson
                                                      KIMBERLY A. JOLSON
                                                      UNITED STATES MAGISTRATE JUDGE
